The judgment and sentence of the court is that the defendant Clemence Buchanan, alias Clement Buchanan, be confined in the State Prison at Attica, under an indeterminate sentence of not less than ten years nor more than twenty years, for the crime of burglary in the third degree, and under an indeterminate sentence of not less than five years nor more than ten years, for grand larceny in the second degree; the sentences to run concurrently, and the defendant shall receive credit for the time he was confined in the Broome county jail, and likewise for the time he has been confined in the State Prison at Attica under the former illegal sentence. Hill, P. J., MeHamee, Crapser, Bliss and Heffernan, JJ., concur. [See ante, p. 1010.]